Citation Nr: 1720820	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for residuals of contusions of the forehead and knees, and, if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a bilateral eye condition, and, if so, whether service connection should be granted.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for prostatitis, and, if so, whether service connection should be granted.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension, and, if so, whether service connection should be granted.

5.  Entitlement to a rating in excess of 30 percent for bilateral flatfoot and hallux valgus with traumatic arthritis of the first metatarsophalangeal joint of the great toe, status post left triple arthrodesis (bilateral foot disability).

6.  Entitlement to a rating in excess of 20 percent for chronic left ankle pain and limitation of motion with degenerative changes (left ankle disability) prior to January 19, 2012, and in excess of 40 percent thereafter.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1982 to January 1986 and March 1989 to September 1989, with additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for prostatitis, a bilateral eye condition, and hypertension; entitlement to a rating in excess of 30 percent for a bilateral foot disability; and entitlement to a rating in excess of 20 percent for a left ankle disability prior to January 19, 2012, and in excess of 40 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1986 rating decision denied the Veteran's claim for service connection for residuals of contusions of the forehead and knees.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in June 1986.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final May 1986 denial fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for residuals of contusions of the forehead and knees.

3.  A June 2008 rating decision declined to reopen the Veteran's claim for service connection for a bilateral eye condition.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in July 2008.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

4.  Evidence added to the record since the final June 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral eye condition.

5.  A February 2006 rating decision declined to reopen the Veteran's claim for service connection for prostatitis.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in February 2006.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

6.  Evidence added to the record since the final February 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for prostatitis.

7.  A February 2006 rating decision declined to reopen the Veteran's claim for service connection for hypertension.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in February 2006.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

8.  Evidence added to the record since the final February 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

9.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for residuals of contusions of the forehead and knees is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral eye condition.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for prostatitis.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

5.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

A.  Residuals of contusions of the forehead and knees

The Board finds new evidence is not material and therefore not sufficient to reopen the Veteran's claim for service connection for residuals of contusions of the forehead and knees.  

The May 1986 rating decision denied service connection for contusions of the forehead and knees because these conditions were not found on the April 1986 VA examination.  The Veteran did not appeal this rating decision and new and material evidence was not received within the appellate period; thus rating decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in May 1986.  38 U.S.C.A. § 7105.

Since the May 1986 denial of the Veteran's claim for service connection for contusions of the forehead and knees, new evidence has been associated with the claims file, including the Veteran's lay statement in his July 2011 VA form 9 that the residuals of contusions of the forehead and knees were related to an incident in service while aboard the USS Blankley on Dec 4, 1988 when he was attacked by a seaman while on duty.  New evidence also included additional treatment records, a January 2012 VA scars examination, and a June 2016 VA examination for residuals of a traumatic brain injury (TBI).

Although the evidence identified above is new, this new evidence is not material to the Veteran's claim for service connection for residuals of contusions of the forehead and knees because it does not provide a current diagnosis of residuals of contusions of the forehead and knees.  The January 2012 VA examination identified scars on the left foot only; it did not identify a scar on the forehead or knees.  The June 2016 VA TBI examination determined there were no scars related to the Veteran's TBI.  Accordingly, the new evidence does not relate to an unestablished fact necessary to substantiate the claim and the Veteran's appeal of this issue is denied.

B.  Bilateral eye condition

The Board finds new and material evidence sufficient to reopen the Veteran's claim for service connection for a bilateral eye condition.

A May 1986 rating decision denied service connection for a bilateral eye condition because the condition was not found on the April 1986 VA examination.  
Thereafter, the RO declined to reopen the Veteran's claim for service connection for a left eye condition in rating decision issued in July 1993.  The RO declined to reopen the Veteran's claim for service connection for a bilateral eye condition in rating decisions issued in May 2000, June 2002, and June 2008.  The Veteran appealed the June 2002 rating decision, but he did not perfect his appeal.  The Veteran did not appeal the May 2000 and June 2008 rating decisions and new and material evidence was not received within the appellate period; thus these rating decisions became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in June 2008.  38 U.S.C.A. § 7105.

Since June 2008, new evidence has been added to the claims file which is material to the Veteran's claim, to include a VA treatment record showing a history of eye pain, strain, and dryness for both eyes since 2004 and an October 2013 VA treatment record showing an assessment of subjective visual disturbance, glaucoma suspect, and mild nuclear sclerosis.  An October 2013 VA treatment record also contains the Veteran's report that three weeks prior, he had no vision at all for four and a half hours.  He reported that he had been referred to an eye doctor Dr. Meijer and she had diagnosed glaucoma and cataracts and was trying to obtain those records.  In a December 2013 private treatment record, the Veteran reported the VA diagnosed him with glaucoma, cataracts, dry eyes, and astigmatism.  At the Veteran's September 2016 VA examination, he complained of burning, dry, and scratchy eyes.  At the March 2017 Board hearing, the Veteran testified that he had glaucoma, astigmatism, cataract, and dry eyes.  See hearing transcript, p. 5.

The medical records and the Veteran's testimony identified above relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for a bilateral eye condition.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a bilateral eye condition, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

C.  Prostatitis

The Board finds new and material evidence sufficient to reopen the Veteran's claims for service connection for prostatitis.

An April 2004 rating decision denied service connection for prostatitis based on the finding that the medical evidence of record failed to show the disability had been clinically diagnosed.

Thereafter, the RO declined to reopen the Veteran's claim for service connection for prostatitis in a rating decision issued in February 2006.  The Veteran did not appeal this rating decision and new and material evidence was not received within the appellate period; thus rating decisions became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in February 2006.  38 U.S.C.A. § 7105.

Since February 2006, new evidence has been added to the claims file which is material to the Veteran's claim, to include a May 2016 VA examination of the male reproductive system.  The examiner noted a diagnosis of prostatitis in 1984 and noted this was treated in service with no recurrence.  A May 2016 VA nexus opinion was solicited for acute prostatitis as well as several other conditions and the examiner provided a positive nexus opinion.  The rationale stated "Noted and Rxed in service, and unless resolved acutely have continued since per vbms, records."  Additionally, at the March 2017 Board hearing, the Veteran testified that he was discharged from his first tour of duty with an enlarged prostate and he continued to have issues with that, to specifically include problems holding his bowels.  See hearing transcript, p. 7.

The May 2016 VA examination and the Veteran's testimony identified above relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for a prostatitis.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for prostatitis, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

D.  Hypertension

The Board finds new and material evidence sufficient to reopen the Veteran's claim for service connection for hypertension.

A June 2002 rating decision denied service connection for hypertension based on the finding that the condition neither occurred in nor was caused by service. The Veteran appealed the June 2002 rating decision, but he did not perfect his appeal.

Thereafter, the RO declined to reopen the Veteran's claim for service connection for hypertension in a rating decision issued in February 2006.  The Veteran did not appeal this rating decision and new and material evidence was not received within the appellate period; thus rating decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in February 2006.  38 U.S.C.A. § 7105.

Since February 2006, new evidence has been added to the claims file which is material to the Veteran's claim, to include the Veteran's October 2009 statement that he received treatment for hypertension at the Dayton VAMC since his release from the Navy in 1989.  In his July 2011 VA Form 9, the Veteran contends that he was diagnosed with hypertension in 1986 within one year upon leaving service for his first period of service.  In a January 2012 statement, the Veteran contends he was diagnosed with hypertension within six months of leaving service in 1983.  At the March 2017 Board hearing, the Veteran testified that he had hypertension when he came home from service in 1986 and because VA refused treatment for it, it got worse as time went on.  See hearing transcript, p. 6-7.

The Veteran's lay statements and testimony at the March 2017 Board hearing identified above relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for hypertension.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for hypertension, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II. TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

At the March 2017 Board hearing, the Veteran testified that if the Board determined based on all the evidence of record that a total rating of individual unemployment were warranted based on the impact of his mental and physical disabilities in the aggregate, effective his last day of full time work around March 2013, that would satisfy his appeal as to the total rating issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has determined that the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities effective his last day of work, May 13, 2013.
  
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: posttraumatic stress disorder with major depressive disorder and generalized anxiety disorder rating 70 percent disabling effective March 10, 2009; chronic left ankle pain and limitation of motion with degenerative changes rating 20 percent disabling effective August 31, 1995 and 40 percent disabling effective January 19, 2012; bilateral flatfoot and hallux valgus with traumatic arthritis of the first metatarsophalangeal joint of the great toe, status post left triple arthrodesis rated 30 percent disabling from June 1, 1991; chronic lumbosacral strain rated 10 percent disabling from April 29, 2009; bilateral pulmonary nodules rated 10 percent disabling from September 28, 2010; tinnitus rated 10 percent disabling from June 4, 2014; left leg radiculpathy associated with chronic lumbosacral strain rated 10 percent disabling from January 27, 2016; pseudofolliculitis barbae rated noncompensable; chronic sinusitis rated noncompensable; residuals of traumatic brain injury with post traumatic headaches rated noncompensable; and hearing loss in the right ear rated noncompensable.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

On the Veteran's November 2016 application for TDIU, he contended that his PTSD prevented him from securing or following a substantially gainful occupation.  On the Veteran's July 2016 application for TDIU, he contended that all disabilities prevented him from securing or following a substantially gainful occupation.  He noted that he last worked full time on May 13, 2013 as a cook at the USAF Museum in Riverside Ohio.  At the same time, he worked in labor at Fedex.  His prior positions included labor at Delphi Thermo Plant and service at PSA.  

The May 2016 VA examiner determined the Veteran's service-connected left ankle condition impacted his ability to perform occupational tasks as his pain was worse with prolonged standing and walking and he had been taking pain medicines, to include narcotics for relief.  The May 2016 VA examination of the feet noted functional impairment, including inability to stand or ambulate and no impact is helpful.  

The October 2014 VA examiner noted the Veteran's service-connected hearing loss and tinnitus impacted his ordinary conditions of daily life including the ability to work as the Veteran often had to ask others to repeat themselves and others have to physically get his attention before speaking with him.  The August 2016 VA examiner noted that the Veteran is not able to hear and understand what people are saying well and he has to listen to things louder just to be able to hear them.  The Veteran reported that he was unable to hear alarms and bells, people talking and EMS coming.  As for tinnitus, the August 2016 VA examiner noted the Veteran has to turn the volume up on devices and he has difficulty getting restful sleep because of the ringing in his ears.

In regard to the impact of the Veteran's psychiatric disability on his employment, at the March 2017 Board hearing, the Veteran indicated that he had memory issues and that his daughter had to leave him notes to remind him to do just basic activities of daily living and he did not feel he could prepare himself a meal.  The June 2016 VA posttraumatic stress disorder disability benefits questionnaire shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  At the examination, the Veteran reported difficulty remembering names, conversations, and dates.

The Board acknowledges that the June 2016 VA examiner determined the Veteran's residual conditions attributable to his traumatic brain injury did not impact his ability to work; the September 2013 VA examiner determined the Veteran's bilateral pulmonary nodules did not impact his ability to work; and the May 2016 VA examiners determined the Veteran's skin condition, chronic sinusitis, back condition, and headaches separately had no impact on his employment.  However, the VA examiners did not consider the aggregate impact of the Veteran's service-connected psychological and physical disabilities on his ability to work.  
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

As new and material evidence has not been received to reopen the claim of service connection for residuals of contusions of the forehead and knees, the appeal of this issue is denied.

The Veteran's claim for service connection for a bilateral eye condition is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for prostatitis is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for hypertension is reopened, and, to this extent only, the appeal is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.





REMAND

I.  Bilateral foot and left ankle disabilities

The Veteran was last examined by the VA for his feet and left ankle in May 2016.  At the March 2017 Board hearing, the Veteran indicated that his foot and ankle disabilities have worsened as he has a prosthesis, an ankle-foot orthosis, a boot, and a cane.  He also testified that on a scale of 1 to 10, his pain was an 8 or 9, it gets worse, and he is on Vicodin and ibuprofen for pain.  He testified that he stopped going to orthopedics at the VA because they told him the only thing they could do for him is amputate his foot.  In light of the Veteran's testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's foot and left ankle disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

II.  Bilateral eye condition

In the Veteran's February 1986 application for compensation, he contends that he injured his eyes during his first period service.  At the Veteran's July 2003 DRO hearing and in October 2009, May 2010, and July 2011 statements, he contends that he injured his eye during reserve service while aboard the USS Blakely in 1988.  Specifically, he contends that a piece of metal hit his eye and he was taken to the aid station, flushed his eye, and had to wear a patch for three days to a week.  He reports that he still has metal floating in his eye and the injury has caused him to have a burning sensation, pain and discomfort, and loss of vision at one point.  In a May 2015 statement, the Veteran also contends that his bilateral eye condition is secondary to his service-connected residuals of traumatic brain injury with post traumatic headaches.

Service treatment records show an injury to the right eye after a car accident in August 1983.  Service treatment records also show the Veteran was diagnosed with abrasions of sclera of the right eye in December 4, 1988 at the medical department while aboard the USS Blakely.  The Veteran complained of burning and blurred vision.  Personnel records show that the Veteran was in the Naval Reserve and on active duty for training (ACDUTRA) on December 4, 1988.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

A post-service private treatment record in April 1995 notes a right eye injury in 1990 with blurry vision at night.  A July 1996 VA treatment record shows a diagnosis of left eye stye.  VA treatment records in 2005 show diagnoses of conjunctivitis, dry eye syndrome, convergence insufficiency, and monocular diplopia in 2005.  Subsequent VA treatment records show a history of eye pain, strain, and dryness in both eyes since 2004.  An October 2013 VA treatment record shows the Veteran reported that three weeks prior, he had no vision at all for four and a half hours.  The October 2013 VA treatment record shows an assessment of subjective visual disturbance, glaucoma suspect, and mild nuclear sclerosis.  In a December 2013 private treatment record, the Veteran reported the VA diagnosed him with glaucoma, cataracts, dry eyes, and astigmatism.  At the Veteran's September 2016 VA examination, he complained of burning, dry, and scratchy eyes.  At the March 2017 Board hearing, the Veteran testified that he had glaucoma, astigmatism, cataract, and dry eyes.  See hearing transcript, p. 5.

Additionally, in an October 2013 VA treatment record, the Veteran reported that he had been referred to an eye doctor Dr. Meijer and she had diagnosed glaucoma and cataracts and was trying to obtain those records.  These records are not contained in the claims file.  After obtaining the necessary authorization forms from the Veteran, these records should be obtained and associated with the claims file.
After any additional records are obtained, the Board finds that a VA examination is warranted to determine whether the Veteran has a current diagnosis of a bilateral eye condition, and if so, whether is at least as likely as not related to service or had its onset in service.  The examiner should also opine whether the condition is secondary to the Veteran's service-connected residuals of traumatic brain injury with post traumatic headaches.

III.  Prostatitis

At the Veteran's March 2017 Board hearing, the Veteran testified that he was discharged from his first tour of duty with an enlarged prostate and he continued to have issues with that, to specifically include problems holding his bowels.  Service treatment records show the Veteran was diagnosed with prostatitis during service in April 1984.  

A May 2016 VA examination of the male reproductive system, the examiner noted a diagnosis of prostatitis in 1984 that was treated in service with no recurrence.  However, the examination also noted the prostate was not examined per Veteran's request.  At the same time, a nexus opinion was solicited for acute prostatitis as well as several other conditions.  The VA examiner provided a positive nexus opinion for all conditions; however, the rationale stated "Noted and Rxed in service, and unless resolved acutely have continued since per vbms, records."  Additionally, at the March 2017 Board hearing, the Veteran testified that he was discharged from his first tour of duty with an enlarged prostate and he continued to have issues with that, to specifically include problems holding his bowels.  See hearing transcript, p. 7.  Accordingly, the Board finds that a VA examination is warranted to determine whether the Veteran has a current diagnosis of prostatitis, and if so, whether is at least as likely as not related to service or had its onset in service.

IV.  Hypertension

The Veteran contends that his hypertension began within a year after his release from service.  VA treatment records show the Veteran has a current diagnosis of hypertension.  Accordingly, the Board finds that a VA examination is warranted to determine whether the Veteran's hypertension is at least as likely as not related to service or had its onset in service.  The examiner should also opine whether the condition is related to the Veteran's service-connected posttraumatic stress disorder with major depressive disorder and generalized anxiety disorder.

The AOJ should also ask the Veteran to identify any additional, pertinent VA or private medical treatment related to his bilateral foot condition, bilateral eye condition, prostatitis, and hypertension.  Any additional records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his bilateral foot disability, left ankle disability, bilateral eye condition, prostatitis, and hypertension.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should specifically include records of treatment for the Veteran's eye from Dr. Meijer referenced by the Veteran in his October 2013 VA treatment record.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his bilateral eye condition, prostatitis, and/or hypertension; and the nature, extent and severity of his service-connected bilateral foot disability and/or left ankle disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule VA examinations to determine the nature and etiology of these disabilities.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to:

a. Diagnose all eye conditions.
b. Provide an opinion as to whether it is at least as likely as not that any eye condition is related to or had its onset in service.
c. Provide an opinion as to whether it is at least as likely as not that any eye condition was caused or aggravated (chronically worsened) by the Veteran's service-connected residuals of traumatic brain injury with post traumatic headaches.
d. Determine whether the Veteran has a current diagnosis of prostatitis.
e. Provide an opinion as to whether it is at least as likely as not that any diagnosed prostatitis is related to or had its onset in service.
f. Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service.
g. Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated (chronically worsened) by the Veteran's service-connected posttraumatic stress disorder with major depressive disorder and generalized anxiety disorder.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the current nature, extent, and severity of the Veteran's service-connected bilateral foot disability and left ankle disability.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to:

a. Comment on the presence and extent of any symptoms of flatfoot for each foot, to include whether there is objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and whether the condition is improved by orthopedic shoes or appliances.  The examiner should also determine whether the Veteran has a diagnosis of claw foot (pes cavus) in either or both feet, and if so, comment on the severity of this condition.
b. Report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing for the left and right ankles.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the ankle (if ankylosis is present, the examiner should note the degree of ankylosis at plantar flexion and dorsiflexion, and whether there is abduction, adduction, inversion, or eversion deformity), (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


